 

Exhibit 10.7

 

I-AM CAPITAL ACQUISITION COMPANY 

1345 Avenue of the Americas, 11th Floor



New York, NY 10105

 

November 16, 2018

 

Chardan Capital Markets, LLC



17 State Street, Suite 1600



New York, NY 10004

 

Re: Issuance of Shares

 

Gentlemen:

 

Reference is made to (i) that certain Engagement Letter (the “Engagement
Letter”), dated as of October 8, 2018, by and between I-AM Capital Acquisition
Company, a Delaware corporation (the “Company”) and Chardan Capital Markets, LLC
(“Chardan”); (ii) that certain Letter Agreement, dated August 16, 2017, by and
between the Company, I-AM Capital Partners LLC, the Company’s sponsor (the
“Sponsor”), and the officers and directors of the Company (the “Insider
Letter”); and (iii) that certain Registration Rights Agreement, dated August 16,
2017, by and between the Company and the Sponsor (the “Registration Rights
Agreement”). Capitalized terms used herein without definition shall have the
meanings set forth in the Engagement Letter and the Insider Letter.

 

Pursuant to Section 2 of the Engagement Letter, Chardan is entitled to receive,
as compensation for its services, an aggregate of 208,000 shares of common stock
of the Company (the “Chardan Shares”), upon the consummation of the Company’s
business combination; provided that the Chardan Shares shall be subject to the
same restrictions as the Sponsor’s shares.

 

The Sponsor’s Founder Shares (as defined in the Insider Letter) are subject to
the lock-up restrictions in Section 7(a) of the Insider Letter and certain
registration rights pursuant to Article II of the Registration Rights Agreement.

 

Chardan and the Company hereby acknowledge and agree as follows:

 

1.           Upon the issuance of the Chardan Shares by the Company to Chardan
at the Closing:

 

a.          the Chardan Shares shall be subject to the lock-up restrictions
contained in Section 7(a) of the Insider Letter, including the Founder Shares
Lock-Up Period, to the same extent as if the Chardan Shares were Founder Shares
and Chardan was a party to the Insider Letter; and

 

b.          the Chardan Shares shall be entitled to the same registration rights
available to the Founder Shares in Article II of the Registration Rights
Agreement, subject to the terms and conditions thereof, each Chardan Share shall
be deemed to be a “Registrable Security” for purposes of the Registration Rights
Agreement, and Chardan agrees to be bound by the terms and conditions of the
Registration Rights Agreement.

 



 

 

2.          This letter agreement (“Letter Agreement”) constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof (other than the Engagement
Letter, the Insider Letter and the Registration Right Agreement). This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

3.          No party hereto may assign either this Letter Agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of the other party. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Letter Agreement
shall be binding on the undersigned and his, her or its respective successors
and assigns.

 

4.          This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties hereto (i) all agree
that any action, proceeding, claim or dispute arising out of, or relating in any
way to, this Letter Agreement shall be brought and enforced in in the courts of
the State of New York or the courts of the United States located in the Borough
of Manhattan, New York City, New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive, and
(ii) waive any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

5.          Any notice, consent or request to be given in connection with any of
the terms or provisions of this Letter Agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or email transmission, to the
address on the first page hereof, which address may be changed by notice given
in accordance with this paragraph.

 

[Signature Page follows]

 



 

 

Please confirm your agreement to the foregoing by signing a copy of this Letter
Agreement where indicated below and returning it to the undersigned.



      I-AM CAPITAL ACQUISITION COMPANY           By: /s/ Suhel Kanuga     Name:
 Suhel Kanuga   Title:    Chief Financial Officer

 

Acknowledged and Agreed:       CHARDAN CAPITAL MARKETS, LLC       By: /s/ George
Kaufman     Name: George Kaufman     Title: Managing Director  

 



